Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 8, 10, 11, 15, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, there is no motivation to modify the device of Menguy/Mosler to have a latch in operable engagement with each locking member of the movement control devices. The locking members of Menguy/Mosler already serve the function of the claimed latch in that they are actuated to move the locking member to the locked or unlocked positions. Adding an additional piece would complicate the design and add to manufacturing costs.
Regarding Claims 11 and 22-27, Menguy/Mosler does not teach or reasonably suggest a handle grip that includes a hand graspable base member fixedly attached to the second movement control device, and a movable member reciprocally engaged to the base member and fixedly attached to the first movement control device, wherein reciprocation of the movable member relative to the base member causes relative displacement of the first and second movement control devices. There is no teaching in either Menguy or Mosler to suggest having a handle grip that effects the coordinated movement of the two movement control devices, as these devices are intended to be operated with different hands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781